IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

 BRANDEE LYNN MAYTON,
                                                   DIVISION ONE
                      Appellant,
                                                   No. 80486-3-I
               v.
                                                   UNPUBLISHED OPINION
 PETER EARL CONEWAY,

                      Respondent.


       DWYER, J. — Brandee Mayton appeals from the superior court’s order

finding her in contempt of court for denying Peter Coneway rightful summer

residential time with their children. Mayton contends that the superior court erred

by ruling that, as a result of Mayton’s request to stay Coneway’s exercise of his

summer residential time, a request the court granted, Mayton had forfeited her

right to notice of Coneway’s chosen summer residential dates by April 1, 2019.

Mayton also asserts that the superior court, in finding her to be in contempt,

improperly relied on an order that it did not have jurisdiction to enter.

Additionally, Mayton asserts that the superior court erred both by finding that she

intended to deprive Coneway of his right to residential time and by awarding

Coneway attorney fees, a civil penalty of $100, and travel expenses incurred
No. 80486-3-I/2


when he attempted to retrieve the children for the summer visitation. The

superior court did not err in any of these respects. Accordingly, we affirm.

                                                I

        Mayton and Coneway are the parents of twin daughters born on April 3,

2015. A parenting plan was entered by a Texas court in June 2017. After the

Texas court entered the parenting plan, Mayton relocated with the children to

Washington. Coneway continued to reside in Texas.

        Under the parenting plan, Coneway was entitled to extended summer

residential time with the children after they turned four years old on April 3, 2019.

The extended summer residential time amounted to either (1) 30 days if the

parents resided within 100 miles of each other or (2) 42 days if they resided more

than 100 miles from each other. In either event, to receive his choice of dates for

the extended summer residential time, Coneway was to provide Mayton notice of

those dates by April 1. If he did not provide notice by April 1, an extended

summer residential schedule was set by default under the parenting plan. Under

the default schedule, Coneway’s summer residential time was to begin on June

15 and end on July 27. 1


        1 The provisions of the parenting plan that regard Coneway’s extended summer

residential time state, in pertinent part:
        2.       Standard Possession Order
                 IT IS ORDERED that when the children reach four years of age, Peter
        Earl Coneway shall have possession of and access to the children as set forth in
        the following Standard Possession Order.
        ....
        (d)      Parents Who Reside 100 Miles Apart
                 Except as otherwise expressly provided in this Standard Possession
        Order, when Peter Earl Coneway resides more than 100 miles from the
        residence of the child, Peter Earl Coneway shall have the right to possession of
        the child as follows:
        ....


                                               2
No. 80486-3-I/3


        On October 9, 2018, Mayton filed a petition in the Snohomish County

Superior Court requesting a finding of adequate cause to modify the parenting

plan. Specifically, Mayton sought to modify Coneway’s right to extended summer

residential time with the children.

        On October 31, the superior court held a hearing to decide whether

adequate cause existed to modify the parenting plan. 2 The superior court

explained that a conference was needed with the Texas court that entered the

parenting plan to determine which state should exercise jurisdiction pursuant to

the Uniform Child Custody Jurisdiction and Enforcement Act (UCCJEA), chapter

26.27 RCW. In the following months, the superior court attempted, without

success, to schedule a conference with the Texas court.




        4.        Extended Summer Possession by Peter Earl Coneway –
                  With Written Notice by April 1 – If Peter Earl Coneway gives Brandee
         Lynn Mayton written notice by April 1 of a year specifying an extended period or
         periods of summer possession for that year, Peter Earl Coneway shall have
         possession of the child for forty-two days beginning no earlier than the day after
         the child’s school is dismissed for the summer vacation and ending no later than
         seven days before school resumes at the end of the summer vacation in that
         year, to be exercised in no more than two separate periods of at least seven
         consecutive days each, with each period of possession beginning and ending at
         6:00 p.m. on each applicable day, as specified in the written notice. These
         periods of possession shall begin and end at 6:00 p.m. on each applicable day.
                  Without Written Notice by April 1 – If Peter Earl Coneway does not give
         Brandee Lynn Mayton written notice by April 1 of a year specifying an extended
         period or periods of summer possession for that year, Peter Earl Coneway shall
         have possession of the child for forty-two consecutive days beginning at 6:00
         p.m. on June 15 and ending at 6:00 p.m. on July 27 of that year.
         2 When a superior court judge rules on a motion to modify a ruling made by a court

commissioner, we review the ruling made by the judge, not by the commissioner. In re Marriage
of Maldonado, 197 Wn. App. 779, 789, 391 P.3d 546 (2017). Mayton’s pro se opening brief does
not pay heed to this principle. Instead, its focus is almost exclusively on the actions of a court
commissioner. The Brief of Respondent adopts a similar approach. Rather than penalize a pro
se litigant for misapprehending our rules, we choose to address the merits of this dispute, as
briefed by the parties. Thus, unless the context dictates otherwise, we reference the
commissioner as the “superior court.”


                                                3
No. 80486-3-I/4


       On March 5, 2019, Mayton filed a motion requesting that the superior

court exercise temporary emergency jurisdiction over the parenting plan pursuant

to RCW 26.27.231(1). 3 In the motion, Mayton detailed multiple incidents of

alleged abuse by Coneway against her and the children. Mayton requested that

the superior court stay the provisions of the parenting plan that entitled Coneway

to exercise residential time with the children until the necessary conference was

held with the Texas court.

       On April 1, 2019, the superior court heard Mayton’s motion for temporary

emergency jurisdiction. Under the parenting plan, Coneway was required to

provide notice to Mayton of his extended summer residential dates on that day.

During the hearing, the superior court explained that, for the court to grant

Mayton’s request to stay the provisions of the parenting plan that entitled

Coneway to exercise residential time with the children, Mayton must forfeit her

right to notice of Coneway’s chosen dates by April 1:

       [I]n order to enter this order, she is, in effect, waiving her right to
       have specified dates by April 1st, [be]cause I’m certainly not going
       to have a situation where [Mayton] uses this as a reason to deny
       [Coneway his right to residential time]. . . . So, isn’t that fair?
       ....
       [I]n order to do this, she needs to waive her right to notice of dates
       prior to the final hearing.

       Accordingly, the minute entry from the hearing stated, “The mother shall

waive her right to notice that the father is exercising his residential schedule



       3 RCW 26.27.231(1) provides:
       A court of this state has temporary emergency jurisdiction if the child is present in
       this state and the child has been abandoned or it is necessary in an emergency
       to protect the child because the child, or a sibling or parent of the child, is
       subjected to or threatened with abuse.


                                                4
No. 80486-3-I/5


rights. It is not reasonable to expect him to supply the mother with the required

amount of notice in light of today’s ruling.”

        Knowing that the superior court would stay Coneway’s right to residential

time only if she waived her right to notice by April 1, Mayton prepared and

presented the order that was entered on April 1, 2019. The order stated that

        the [parenting plan] . . . shall be temporarily stayed such that the
        overnight visitation that comes into effect when the minor children
        turn 4 shall be stayed,[4] and pending a UCCJEA conference or a
        declination of jurisdiction by a Texas court [or the filing of a petition
        for modification in Texas by Mayton], the [parenting plan] shall be
        enforced as if the minor children have not yet reached the age of 4
        until June 15, 2019, at which time this order shall end.

        On May 29, 2019, Mayton requested another hearing. At this time, the

issue of UCCJEA jurisdiction had still not been resolved with the Texas court.

Because the Texas court had not yet declared its position, Mayton requested that

the hearing take place on June 17 “for the sole purpose of requesting an

extension of [the stay].”

        On June 17, the superior court conducted a hearing and declined to

extend the stay. During the hearing, Coneway provided notice to Mayton that his

chosen extended summer residential dates were July 5 through August 15. The

court stated that it would “enter an order indicating that, because of the court

action, the mother has waived her right to notice of [Coneway’s] visitation time

[by April 1].” That same day, the superior court entered an order stating that



        4 The superior court’s order stayed all of the provisions of the parenting plan regarding

Coneway’s right to overnight visitation after the children reached the age of four. This included,
for example, Coneway’s right to visitation on certain weekends during the children’s school year.
However, Mayton’s primary concern for bringing the motion for temporary emergency jurisdiction
regarded Coneway’s right to extended summer residential time.


                                                5
No. 80486-3-I/6


Mayton “previously waived her right to notice of [Coneway’s] summer visit this

year by [April 1]. [Coneway] indicates now an intent for his visit to begin [on

July 5].”

       On June 21, 2019, the superior court conferred with the Texas court. The

Texas court ruled that it was an “inconvenient forum” and, therefore, “decline[d]

jurisdiction in favor of the [Washington] Court.” 5

       Coneway subsequently purchased airline tickets to fly to Washington on

July 4 and back to Texas with the children on July 5. On June 24, Coneway sent

an e-mail to Mayton informing her that he had purchased airline tickets for

himself and the children to depart from Seattle on July 5. That same day,

Mayton responded to Coneway’s e-mail stating that she would not allow him to

exercise his extended summer residential time because he had failed to provide

proper notice of his chosen dates. 6 On June 27, Coneway sent another e-mail to

Mayton informing her that he planned to retrieve the children from her house on

July 5 at 8:00 a.m. Mayton responded by directing Coneway to her previous e-

mail response.

       On July 4, Coneway flew from Texas to Washington. The following day,

Coneway arrived at Mayton’s house to retrieve the children. He was

unsuccessful. He tried telephoning Mayton several times, but she did not

answer. Ultimately, Coneway left the house without the children in order to make


       5 This oral ruling was followed by entry of a written order on June 28, 2019.
       6 Mayton’s e-mail to Coneway on June 24 stated:
       I wanted to inform you that since you did not give me any notice the default
       language under the decree kicks in and your default period was to start on June
       15 and so you are not in compliance and I did not agree to change the visitation
       even if notice was waived.


                                               6
No. 80486-3-I/7


the return flight to Texas. Coneway spent $1,442.02 on airfare and other

expenses while he was traveling to retrieve the children.

       On July 22, Coneway filed a motion for contempt, asserting that Mayton

was in violation of the parenting plan for denying him his right to residential time

with the children.

       On August 9, the superior court heard the motion for contempt.

Referencing the June 17 order, the superior court found that Mayton had waived

her right to notice by April 1. As a result, the superior court found Mayton to be in

contempt of court for denying Coneway his right to residential time with the

children. The superior court awarded Coneway 42 days of makeup residential

time and attorney fees for having to bring the motion. Additionally, the superior

court ordered Mayton to reimburse Coneway for the travel expenses he had

incurred and to pay a civil penalty of $100.

       Mayton filed a motion for reconsideration, which the superior court denied.

Mayton then filed a motion for revision, which was also denied. Subsequently,

Mayton filed another motion for reconsideration, which was denied.

       Mayton appeals.

                                          II

       Mayton first contends that the superior court erred by finding that she had

waived her right under the parenting plan to receive notice of Coneway’s

extended summer residential dates by April 1, 2019. However, the record plainly

shows to the contrary.




                                          7
No. 80486-3-I/8


       “Waiver is an equitable doctrine that can defeat a legal right where the

facts show that the party relinquished a known right, or conduct shows the party

relinquished known rights.” McLain v. Kent Sch. Dist. No. 415, 178 Wn. App.

366, 378, 314 P.3d 435 (2013). “‘The doctrine of waiver ordinarily applies to all

rights or privileges to which a person is legally entitled.’” Schroeder v. Excelsior

Mgmt. Grp., LLC, 177 Wn.2d 94, 106, 297 P.3d 677 (2013) (internal quotation

marks omitted) (quoting Bowman v. Webster, 44 Wn.2d 667, 669, 269 P.2d 960

(1954)).

       The record shows that Mayton both knew of and intentionally relinquished

her right under the parenting plan to receive notice of Coneway’s extended

summer residential dates by April 1, 2019. In fact, Mayton’s affidavit in support

of her motion for temporary emergency jurisdiction quotes the April 1 notice

requirement from the parenting plan.

       Mayton plainly relinquished this right. At the hearing on Mayton’s motion

for temporary emergency jurisdiction, the superior court made clear that it would

enter an order staying Coneway’s right to residential time only on the condition

that Mayton waived her right to notice by April 1. Consistent with this admonition,

the minute entry from the hearing stated, “The mother shall waive her right to

notice that the father is exercising his residential schedule rights.” Indeed, being

aware of this waiver requirement, Mayton prepared and presented the order that

was signed by the court. Thus, Mayton’s conduct unequivocally shows her intent

to waive her right to notice by April 1 as a condition of receiving the ruling she

sought at the hearing. See McLain, 178 Wn. App. at 379.



                                          8
No. 80486-3-I/9


        Accordingly, the superior court did not err by finding that Mayton had

waived her right to notice of Coneway’s chosen extended summer residential

dates with the children by April 1, 2019.

                                                III

        Mayton next asserts that the superior court wrongly considered the June

17 order when it found her to be in contempt of court. Specifically, Mayton

contends that the June 17 order improperly modified the parenting plan by stating

that she had previously waived her right to notice of Coneway’s chosen

residential dates. We disagree.

        Under the UCCJEA, a Washington court generally cannot modify a child

custody determination made by a court of another state. 7 RCW 26.27.221. At

the time of the June 17 hearing, the Texas court had preference under the

UCCJEA and was the court with clear authority to act concerning the parenting

plan. Accordingly, the superior court was not authorized to modify the parenting

plan at that time. And it did not do so.

        The UCCJEA defines “modification” as “a child custody determination that

changes, replaces, supersedes, or is otherwise made after a previous


        7 A Washington court can modify a child custody determination made by a court of

another state as follows:
        Except as otherwise provided in RCW 26.27.231, a court of this state may not
        modify a child custody determination made by a court of another state unless a
        court of this state has jurisdiction to make an initial determination under RCW
        26.27.201(1)(a) or (b) and:
                 (1) The court of the other state determines it no longer has exclusive,
        continuing jurisdiction under RCW 26.27.211 or that a court of this state would be
        a more convenient forum under RCW 26.27.261; or
                 (2) A court of this state or a court of the other state determines that the
        child, the child’s parents, and any person acting as a parent do not presently
        reside in the other state.
RCW 26.27.221.


                                                 9
No. 80486-3-I/10


determination concerning the same child, whether or not it is made by the court

that made the previous determination.” RCW 26.27.021(11). In addition, it

provides that a “child custody determination” is “a judgment, decree, parenting

plan, or other order of a court providing for the legal custody, physical custody, or

visitation with respect to a child.” RCW 26.27.021(3).

       The superior court’s June 17 order did not modify the parenting plan. This

order stated that Mayton “previously waived her right to notice of [Coneway’s]

summer visit this year by [April 1]. [Coneway] indicates now an intent for his visit

to begin [on July 5].” The June 17 order merely recited that Mayton—of her own

volition—had already waived her right to notice. This recital was not a

modification.

       The June 17 order did not modify the parenting plan. The superior court

did not err in considering this order when it found Mayton to be in contempt.

                                          IV

       Mayton additionally contends that the superior court erred by finding that

she intended to deny Coneway his right under the parenting plan to summer

residential time with the children. We disagree.

       “‘Whether contempt is warranted in a particular case is a matter within the

sound discretion of the trial court; unless that discretion is abused, it should not

be disturbed on appeal.’” Moreman v. Butcher, 126 Wn.2d 36, 40, 891 P.2d 725

(1995) (quoting In re Pers. Restraint of King, 110 Wn.2d 793, 798, 756 P.2d 1303

(1988)). “An abuse of discretion is present only if there is a clear showing that

the exercise of discretion was manifestly unreasonable, based on untenable



                                         10
No. 80486-3-I/11


grounds, or based on untenable reasons.” Moreman, 126 Wn.2d at 40

(citing State ex rel. Carroll v. Junker, 79 Wn.2d 12, 26, 482 P.2d 775

(1971); Coggle v. Snow, 56 Wn. App. 499, 506-07, 784 P.2d 554 (1990)).

       The UCCJEA requires a court to find a party in contempt of court “[i]f,

based on all the facts and circumstances, the court finds after hearing that the

parent, in bad faith, has not complied with the order establishing residential

provisions for the child.” RCW 26.09.160(2)(b). Thus, for a trial court “to enter a

contempt order pursuant to RCW 26.09.160, [it] must first make a specific finding

that the parent has acted in bad faith or committed intentional misconduct, such

as disobeying a prior court order.” In re Marriage of James, 79 Wn. App. 436,

441, 903 P.2d 470 (1995).

       In finding that Mayton intended to deny Coneway his right to residential

time under the parenting plan, the superior court stated:

               It seems clear to the Court that Ms. Mayton was aware [that
       Coneway was not required to provide notice by April 1] because
       there is an order . . . on June 17th that says, “Further, Petitioner
       previously waived her right to notice of Respondent’s summer visit
       this year by April 1st, 2019. Respondent indicates now an intent for
       his visit to begin on July 5th, 2019.” Mr. Coneway put in an order
       by this Court that she was on notice that he intended to exercise his
       visitation of the 42 days over the summer. Instead of coming to
       court and asking the Court to restrain that visit, she did nothing. . . .
       [I]t seems pretty far-stretched that when she knew that on the 17th
       of June, that she didn’t do anything to bring this matter before the
       Court, knowing that he had made arrangements and planned to
       exercise that visitation [on July 5] . . . .

       . . . He came here to pick up the children and then was denied
       visitation. . . . [T]here is an ongoing pattern by Ms. Mayton, in my
       opinion, to control access to the children by Mr. Coneway. The
       Court finds that her actions in this case were willful and that she
       intended to deny Mr. Coneway his visitation rights under the
       parenting plan. . . . So, I do find her in contempt.


                                          11
No. 80486-3-I/12



        The superior court did not abuse its discretion by finding Mayton to be in

contempt. Mayton waived her right to notice by April 1. Although Mayton asserts

on appeal that Coneway was required to provide notice of his desired dates on

June 15, she did not raise this argument to the superior court when the court

heard the motion for contempt. Indeed, the superior court had already rejected

this claim during the hearing on June 17. 8 In any event, if Mayton believed that

the superior court incorrectly determined that Coneway was not required to

provide notice of his dates by June 15, she could have filed a motion seeking to

clarify the matter. Yet she did not. Instead, she sent an e-mail to Coneway

stating that he was not entitled to extended summer residential time with the



         8 At the June 17 hearing, the superior court rejected Mayton’s assertion that Coneway

was required to give notice on June 15:
         [Mayton’s Counsel]: Okay. [Mayton] recalls that you said [during the April 1
                                 hearing], well, it—he had to notify . . . her in writing by June
                                 15th, which was Friday. And I was just looking at your
                                 order. Is there anything—Madam Clerk, anything the—in
                                 the notes, the minutes, about June 15th—
         The Court:              No.
         Mayton was referencing the following exchange that occurred between herself and her
attorney during the April 1 hearing:
         The Court:              —she’s—in order to [stay the provisions], she needs to
                                 waive her right to notice of dates prior to the final hearing.
                                 Okay?
         [Mayton’s Counsel]: Do you understand—
         Ms. Mayton:             So—
         [Mayton’s Counsel]: — what[] [the court]’s saying?
         Ms. Mayton:             So, by June 15th, he has to—he has to notify me on June
                                 15th—
         [Mayton’s Counsel]: That’s right.
         Ms. Mayton:             —for the dates?
         [Mayton’s Counsel]: Yeah.
         In the passage quoted above, the superior court stated that Mayton “needs to waive her
right to notice of dates prior to the final hearing.” (Emphasis added.) This refers to a hearing on
the Texas court’s exercise of jurisdiction under the UCCJEA. When Coneway provided notice of
his dates on June 17, the hearing on whether the Texas court would exercise jurisdiction had not
yet occurred. Indeed, the very reason that Mayton requested the hearing on June 17 was to
extend the stay pending the Texas court’s determination, which, at that time, was scheduled for
June 19.


                                                12
No. 80486-3-I/13


children starting on July 5. Then, knowing that Coneway planned to fly from

Texas to Washington to pick up the children, Mayton ignored his telephone calls

after he arrived at her house, leaving him no choice but to fly back to Texas

without the children.

       Finally, even if Coneway had failed to provide adequate notice of his

desired residential dates to Mayton, he would still have been entitled to extended

summer residential time under the parenting plan’s default schedule. The default

schedule provided for Coneway’s extended summer residential time to begin on

June 15 and end on July 27. July 5 falls within this time period. Therefore,

Coneway was unquestionably entitled to retrieve the children on July 5.

       Mayton’s conduct demonstrates that she acted with the intent to deprive

Coneway of his right under the parenting plan to extended summer residential

time with the children. Therefore, the superior court did not abuse its discretion

by finding Mayton to be in contempt of court.

                                         V

       Mayton asserts that the superior court erred by ordering her to pay

Coneway’s attorney fees, Coneway’s travel expenses, and a $100 civil penalty.

We disagree. Upon finding Mayton in contempt of court, the superior court

properly ordered her to pay his attorney fees and the civil penalty. See RCW

26.09.160(2)(b)(ii)-(iii). The superior court was also authorized to award

Coneway restitution for the expenses that he incurred in travelling to Washington

to retrieve the children. See RCW 26.09.160(6) (“[T]his section authorize[s] the

exercise of the court’s power to impose remedial sanctions for contempt of court



                                        13
No. 80486-3-I/14


and is in addition to any other contempt power the court may possess.); see also

RCW 7.21.030(3) (“The court may . . . order a person found in contempt of court

to pay a party for any losses suffered by the party as a result of the contempt.”).

Accordingly, the superior court did not err in entering its remedial sanctions

against Mayton.

                                          VI

         In her reply brief, Mayton contends that the superior court acted on June

17 without having jurisdiction over the subject matter of this dispute. Thus, she

reasons, any order was void and she could not be found in contempt of a void

order.

         Mayton’s contention misapprehends subject matter jurisdiction and the

basis for the existence of the UCCJEA. It goes without saying that courts in

different states cannot create or eliminate subject matter jurisdiction in courts of a

different state. That is a matter for state constitutions and

legislatures. See, e.g., Boudreaux v. Weyerhaeuser Co., 10 Wn. App. 2d 289,

312-13, 448 P.3d 121 (2019) (discussing inability of foreign sovereigns to nullify

Washington courts’ subject matter jurisdiction); In re Marriage of McDermott, 175

Wn. App. 467, 307 P.3d 717 (2013). The problem that existed prior to the

UCCJEA was that more than one state’s courts could have subject matter

jurisdiction over a particular dispute. The UCCJEA addresses which court with

subject matter jurisdiction should exercise that jurisdiction and, necessarily,

which courts should refrain.




                                         14
No. 80486-3-I/15


      The Texas court did not “give” a Washington general jurisdiction court

subject matter jurisdiction over the dispute herein. That was accomplished by

the Washington Constitution and legislative enactments. See Boudreaux, 10

Wn. App. 2d at 295-97. The Texas court, ultimately, decided not to exercise its

subject matter jurisdiction. The relationship between the Texas and Washington

courts was one of comity—not of judicial power. At all times, the Washington

superior court—a general jurisdiction court created by the Washington

Constitution—had subject matter jurisdiction over this dispute.

      Accordingly, Mayton’s claim to the contrary fails.

                                        VII

      Both Mayton and Coneway request an award of attorney fees on appeal.

Coneway’s claim for fees is based on RCW 26.09.160(2)(b)(ii). Because the

superior court did not err by finding Mayton to be in contempt of court, we award

attorney fees to Coneway. Indeed, a party that is awarded attorney fees

pursuant to RCW 26.09.160 in the trial court “is entitled to an award of attorney

fees on appeal to the extent the fees relate to the issue of contempt.” In re

Marriage of Rideout, 150 Wn.2d 337, 359, 77 P.3d 1174 (2003). To not award

attorney fees to Coneway on appeal would effectively diminish the award of

attorney fees entered by the superior court. This we will not do. Upon

compliance with applicable rules, a commissioner of our court will enter an

appropriate order awarding fees on appeal to Coneway.

      Mayton’s request for such an order is denied.




                                        15
No. 80486-3-I/16


      Affirmed.




We concur:




                   16